Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $75 and twenty days imprisonment in the county jail.
Appellant insists the court erred in refusing to give to the jury defendant's special charge No. 1 submitting to the jury the issue of former conviction of the offense for which he is on trial in this case. We find no plea of former conviction in this record. We find in the statement of facts that appellant made something like four different sales the day in question, but this would not authorize the court to charge on the issue complained of. There must be a proper plea, as required under many authorities of this court, before any such defense can be set up. We find but one bill of exceptions in the record, which complains that the affidavit in this case upon which the information was filed, was taken before the justice of the peace *Page 347 
for precinct No. 1, and delivered to the county attorney, and the county attorney filed an information on it. This is clearly authorized by the laws of this State.
Finding no error in the record, the judgment is affirmed.
Affirmed.